                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DOUGLAS RAY STYLES,                                   )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 18-133
                                                      )
ANDREW M. SAUL,1                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )


AMBROSE, Senior District Judge

                                             OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 9 and

14). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 10 and 15). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 9) and granting Defendant’s

Motion for Summary Judgment. (ECF No. 14).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying an application for supplemental security income pursuant to the Social Security

Act. Administrative Law Judge (“ALJ”), John A. Fraser, held a hearing on July 14, 2017. (ECF

No. 7-3). On August 24, 2017, the ALJ found that Plaintiff was not disabled under the Social

Security Act. (ECF No. 7-2, pp. 19-30).




1Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
       After exhausting all administrative remedies thereafter, Plaintiff filed this action. The

parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 9 and 14). The issues are

now ripe for review.

II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.      20 C.F.R. §404.1520(a).     The ALJ must
                                                2
determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity

(“RFC”).2 20 C.F.R. §404.1520. The claimant carries the initial burden of demonstrating by

medical evidence that he is unable to return to his previous employment (steps 1-4).

Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of proof shifts

to the Commissioner to show that the claimant can engage in alternative substantial gainful

activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Weighing of Opinion Evidence in Determining Plaintiff’s Mental RFC

        Plaintiff argues that the ALJ failed to follow the treating physician rule when discounting

the opinion of Dr. Dingcong such that the mental RFC is unsupported by substantial evidence.

(ECF No. 10, pp. 8-14). The amount of weight accorded to medical opinions is well-established.

Generally, the ALJ will give more weight to the opinion of a source who has examined the claimant

than to a non-examining source. 20 C.F.R. § 416.927(c)(1). In addition, the ALJ generally will give



2 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a).

                                                     3
more weight to opinions from a treating physician, “since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [a claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations.” Id. §416.927(c)(2). The opinion of

a treating physician need not be viewed uncritically, however. Rather, only where an ALJ finds

that “a treating source’s opinion on the issue(s) of the nature and severity of [a claimant’s]

impairment(s) is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence [of] record,” must he give

that opinion controlling weight. Id. “[T]he more consistent an opinion is with the record as a

whole, the more weight [the ALJ generally] will give to that opinion.” Id. § 416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and severity

of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of] record,” he

must give that opinion controlling weight. Id. Also, “the more consistent an opinion is with the

record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit has

explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord treating
       physicians’ reports great weight, especially ‘when their opinions reflect expert
       judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where . .
       . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory medical
       evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a treating
       physician is to be given controlling weight only when it is well-supported by medical
       evidence and is consistent with other evidence in the record.


                                                  4
Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec. 14,

2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot reject

evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577 F.3d 500,

505 (3d Cir. 2009).

       In this case, Plaintiff argues that the ALJ’s decision fails to set forth a proper analysis for

rejecting the opinion of his treating doctor, Dr. Dingcong, leaving the mental RFC unsupported by

substantial evidence.   (ECF No. 10, pp. 8-14).       In support of the same, Plaintiff points to

evidence of record to support his position that medical evidence supports Dr. Dingcong’s opinion.

(ECF No. 10, pp. 9-12). To be clear, the standard is not whether there is evidence to establish

Plaintiff’s position. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir. 1989).

       [The] question is not whether substantial evidence supports Plaintiff’s claims, or
       whether there is evidence that is inconsistent with the ALJ’s finding…. Substantial
       evidence could support both Plaintiff’s claims and the ALJ’s findings because
       substantial evidence is less than a preponderance. Jesurum v. Sec’y of U.S.
       Dep’t of Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995) (citing
       Richardson v. Perales, 402 U.S. 389, 401 (1971). If substantial evidence
       supports the ALJ’s finding, it does not matter if substantial evidence also supports
       Plaintiff’s claims. Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).

Weidow v. Colvin, Civ. No. 15-765, 2016 WL 5871164 at *18 (M.D. Pa. Oct. 7, 2016). Thus, the

question before me is whether substantial evidence supports the ALJ’s findings. Allen v. Bowen,

881 F.2d 37, 39 (3d Cir. 1989). Therefore, Plaintiff’s argument in this regard is misplaced.

       Plaintiff does assert that the ALJ gave only one reason for discounting Dr. Dingcong’s

opinion and, then, summarily concludes that this reason is not supported by substantial evidence.

(ECF No. 10, p. 13). A review of the record shows this is an incorrect statement. (ECF No. 7-

2, pp. 27-28). After relating the opinions of Dr. Dingcong, the ALJ weighed the same. Id.

       The undersigned gives Dr. Dingcong’s opinion little weight because it is not
       consistent with the evidence of record. Conversely, the record shows the
       claimant’s mental status examinations have been more benign. In addition, the
       claimant is able to handle various activities of daily living and does not appear to
       have great difficulty getting along with others. During a visit with Gregory Austin,
       MD in March 2015 following his release from prison, the claimant was oriented in
                                                 5
        all spheres, interacted normally, and maintained good eye contact. (Exhibit 4F/9-
        15) Even when the claimant initially saw Dr. Dingcong in June 2015, he was alert
        and oriented x3, but exhibited a dysphoric mood and blunted affect. (Exhibit
        10F/6-7) In February 2017, the claimant was oriented to person, place, situation,
        and time. He was cooperative but had a sad affect and depressed mood. He
        thought process was organized.

(ECF No. 7-2, pp. 27-28). Consistency is a valid reason for crediting or discrediting evidence.

See, 20 C.F.R. §§416.927, 404.1527 (Evaluating Opinion Evidence). Based on my review of the

record, I find the ALJ’s opinion is supported by substantial evidence.

        In addition, the ALJ gave the opinion of Dr. Leavitt, a treating medical source, great weight.

(ECF No. 7-2, p. 28). Plaintiff suggests that the opinion of Dr. Leavitt should not have been

afforded “any weight” because it was based on Plaintiff’s own self-reporting. (ECF No. 10, p.

13).   Simply because a record is based on self-reporting does not mean an ALJ must reject it

or give it no weight. An ALJ must weigh all opinion evidence in accordance with the regulations

as set forth above. Consequently, I find no merit to this argument.

        Therefore, I find remand is not warranted on the arguments above.

        C.      Plaintiff’s Physical RFC

        Plaintiff further argues that his physical RFC is not supported by substantial evidence.

(ECF No. 10, pp. 14-18). To that end, Plaintiff asserts that the ALJ improperly rejected the opinion

of Megan Hanfler, CRNP and, thus, based the physical RFC on either his own lay interpretation

of the medical evidence or the opinion of the single decision maker (SDM).3 Id. As a result,

Plaintiff submits remand is warranted. Id. After a review of the evidence, I disagree.

        As Plaintiff acknowledges, a nurse practitioner is not “an acceptable medical source” in

assessing a claimant’s disability. (ECF No. 10, p. 15).           Hartranft v. Apfel, 181 F.3d 358, 361

(3d Cir. 1999); see also, 20 C.F. R. §416.913(a) and §404.1513(a); SSR 06-3p. Rather, nurse


3 After a review of the record, there is no evidence that the ALJ relied on the opinion of the SDM in
formulating Plaintiff’s physical RFC. That argument is pure conjecture on the part of Plaintiff and I find no
merit to this suggestion.
                                                     6
practicitioners are considered “other sources.”     Id.   Information from “other sources” alone

cannot establish an impairment, but can provide insight into the severity of the impairment and

how it affects the individual’s ability to function. Id. Thus, an ALJ is required to consider the

same. Here, the ALJ noted and weighed the opinion in accordance therewith. (ECF No. 7-2, p.

28).

       Specifically, the ALJ gave Ms. Hanfler’s opinion little weight. Id.

       The undersigned gives little weight to Ms. Hanfler’s opinion because it is not
       supported by objective evidence including diagnostic testing or clinical
       observations and finding. Instead, Ms. Hanfler stated the opinion was based on
       the claimant’s COPD, history of myocardial infarction and hyperlipidemia. Such
       conditions have previously been found to be non-severe.

Id. After rejecting the above, there was no other opinion evidence of record regarding Plaintiff’s

physical functional abilities. Id. at pp. 19-28. To that end, Plaintiff argues that the “ALJ should

have relied on this medical opinion, instead of fashioning an RFC out of whole cloth.” (ECF No.

10, p. 15). I disagree. There is no requirement that the ALJ accept the opinion of an other

source. In fact, even if the ALJ accepted her opinion, as set forth above, Ms. Hanfler’s opinion

alone could not establish an impairment. While I acknowledge that “[r]arely can a decision be

made regarding a claimant’s [RFC] without an assessment from a physician regarding the

functional abilities of the claimant,” Gormont v. Astrue, No. 11-2145, 2013 WL 791455 at *7

(M.D. Pa. Mar. 4, 2013), citing Doak v. Heckler, 790 F.2d 26 (3d Cir. 1986), it is not a necessity.

Cummings v. Colvin, No. 14-cv-251, 2015 WL 4092321, *6 (W.D. Pa. July 7, 2015). I find that

this is such a case here.

       The ALJ is charged with formulating the RFC based on all of the relevant evidence. 20

C.F.R. §§416.945(a); 404.1545(a).      The ALJ in the case did just that. (ECF No. 7-2, pp, 24-

28). The ALJ specifically discussed how he arrived at formulating Plaintiff’s physical RFC of

medium work exertion. (ECF No. 7-2, p. 25). In particular, the ALJ stated that his opinion was


                                                7
based on Plaintiff’s diagnosis of arthritis and his complaints of right shoulder pain.        Id.   In

addition, the ALJ noted the “very little evidence of treatment in the record, diagnostic test results,

or clinical observations and findings.” Id. Further, the ALJ discussed Plaintiff’s activities of daily

living and the inconsistent evidence regarding the use of a cane.           Id.   Moreover, the ALJ

reviewed Plaintiff’s limited treatment history and the medication Plaintiff was taking. Id. After a

review of the evidence, I find I am able to make a proper and meaningful review and there is

substantial evidence of record that the ALJ’s physical RFC generously accounted for the

limitations established by the evidence of record. (ECF No. 7-2, pp. 24-28). Thus, I find the ALJ

did not error in formulating Plaintiff’s physical RFC. Therefore, remand is not warranted in this

case on this argument.

       An appropriate order shall follow.




                                                  8
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DOUGLAS RAY STYLES,                                   )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 18-133
                                                      )
ANDREW M. SAUL,4                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )


AMBROSE, Senior District Judge



                                       ORDER OF COURT

       THEREFORE, this 27th day of June, 2019, it is ordered that Plaintiff’s Motion for Summary

Judgment (ECF No. 9) is denied and Defendant’s Motion for Summary Judgment (ECF No. 14)

is granted.


                                                      BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                     Donetta W. Ambrose
                                                     United States Senior District Judge




4Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.

                                                 9
